Citation Nr: 0736146	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for left leg atrophy.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1975, and from August 1978 to August 1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The issues of entitlement to service connection for a low 
back disability and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left leg atrophy is the result of post polio 
syndrome, the onset of which occurred during military service


CONCLUSION OF LAW

The criteria for service connection for post polio syndrome 
with left leg atrophy have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran suffered from polio as a child.  Many years into 
his military service, the veteran's service medical records 
show he was diagnosed as having post polio syndrome.  
Pursuant to an April 1989 Medical Board narrative summary 
reflecting this diagnosis, the veteran complained of ongoing 
numbness and weakness in all of his left toes and along the 
lateral aspect of his left leg in September 1987.  He 
reported that the "dead" feeling in his left lower 
extremity had been occurring since November 1986, and was 
frequently associated with exercise.  In October 1987, a 
physical examination was remarkable for significant left calf 
atrophy.  In October 1988, the veteran returned for a follow-
up examination and reported that his symptoms had not 
progressed from the previous year.  At the time of the April 
1989 Medical Board examination, he was asymptomatic.  

In March 1990, a VA examination was conducted and the veteran 
was diagnosed as having post polio syndrome in both lower 
extremities, more pronounced in the left rather than the 
right.  The record shows left calf muscle atrophy remains 
present.  

Given the onset of post polio syndrome in service as 
manifested by muscle atrophy, service connection for this 
disability is granted.  


ORDER

Service connection for post polio syndrome with left leg 
atrophy is granted.  


REMAND

Service medical records reflect that the veteran was treated 
for a lumbar strain in April 1973 and August 1982.  Post-
service medical records show that the veteran was diagnosed 
as having a herniated disk L5-S1 in May 2002 and underwent a 
microscopic partial discectomy at L5-S1 on the right that 
same month.  His current diagnoses include degenerative joint 
disease of the lumbar spine and lumbar radiculopathy.  Seeing 
as he had multiple low back complaints during service and a 
currently diagnosed low back disability, a VA examination 
should be scheduled in order to ascertain the etiology of the 
veteran's current low back disability.

The veteran's TDIU claim is deferred pending the outcome of 
the remaining service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination in order to determine 
the existence, extent, and etiology of 
his low back disability.  Prior to the 
examination, the claims folder should 
be made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the examination report.  
The examiner should conduct any 
appropriate studies to support her or 
his findings.  Noting the in-service 
back complaints, the examiner should 
opine as to whether it is at least as 
likely as not that any low back 
disability found present is related to, 
or had its onset during, the veteran's 
military service.  The rationale for 
any opinion expressed should be stated 
in a legible report.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


